SUPPLEMENT DATED DECEMBER 10, 2012 TO PROSPECTUSES DATED APRIL 30, 2010 FOR KEYPORT ADVISOR, KEYPORT CHARTER AND KEYPORT LATITUDE APRIL 30, 2004 FOR KEYPORT VISTA AND KEYPORT ADVISOR VISTA DECEMBER 31, 2003 FOR KEYPORT ADVISOR CHARTER AND KEYPORT OPTIMA ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A The shareholders of the Sun Capital Advisers Trust (the “Trust”) approved the following action to occur at the end of business on December 7, 2012. The merger of certain Sun Capital funds into MFS Series. If your Contract had any investment option listed in the “Existing Funds” column in the table immediately below, those options merged into the corresponding investment options listed in the “Successor Funds” column. EXISTING FUNDS SUCCESSOR FUNDS 1. SC WMC Large Cap Growth Fund 1. MFS Growth Series 2. SC Davis Venture Value Fund 2. MFS Research Series 3. SC WMC Blue Chip Mid Cap Fund 3. MFS Mid Cap Growth Series 4. SC Invesco Small Cap Growth Fund 4. MFS New Discovery Series 5. Sun Capital Investment Grade Bond Fund 5. MFS Research Bond Series 6. SC PIMCO Total Return Fund 6. MFS Research Bond Series 7. SC Lord Abbett Growth & Income Fund 7. MFS Value Series 8. SC PIMCO High Yield Fund 8. MFS High Yield Portfolio Please retain this supplement with your prospectus for future reference.
